Title: To James Madison from Edman Yeates, 4 September 1813 (Abstract)
From: Yeates, Edman
To: Madison, James


4 September 1813, “Exeter Berks County Penna.” “The Petition of Edman Yeates respectfully sheweth that the Petitioner was some time past ordered by the Marshall of the Pennsylvania District to leave the City of Philadelphia the place of his residence for near 10 years past, & however distressing the case of the Petitioner he forthwith submited to the order and removed to Exeter Township Berks County the place appointed by the Marshall for his Exile—the Petitioner hoped upon a candid representation of his distressing situation to the proper Authority relief would be afforded, and accordingly forwarded a state of his case with Respectable Testimonals of his Inoffensive life & conduct to Genl Mason at Washington, but he has declined granting relief—the petitioner is therefore Constrained to lay his suffering Case before thee as follows.

“The Petitioner is a Native of England and came to Philadelphia in the 10th Month of 1803 where he setled with his Family with Intention of making it his permanent residence—that in a few days after his arrival he engaged in the Service of Samuel & Miers Fisher as Clerk and remained with them during the remainder of their Partnership, & afterwards with Samuel R Fisher untill 2d Month 1811 when he commenced Business on his own account in partnership with Aaron Musgrave a Native Citizen of the United States under the Firm of Musgrave & Yeates as wholesale dry Good Merchants.
“That the principal part of their Business from the commencement of their partnership has been in vending and Selling domestic Manufactures—that soon after entering into Business they were appointed Agents for the Pomfret Manufacturing Compy. in Connecticutt whose goods they have constantly vended ever since—and last Spring they were appointed Agents for another Extensive Manufactur,g Establishment at Patuxet Rhode Island—whose goods they have since vended to Considerable extent—that they never made but one Importation from Great Britain which was last fall Amounting only to £2963..8..5 Stg.
“The Petitioner some time past in due form declared his Intention to become a Citizen of the United States—and fully Intends to have it effected as soon as the Laws of his Adopted Country will permit—his wife has been Afflicted with a Paralytic Affection for several Years by which She is great part of her time helpless & unable to Superintend the Affairs of the Family—and not able to bear the Fatigue of being removed from the City—as may more fully appear by the Certificate of Docr. James herewith transmited.
“The Petitioner is a Member of the Religious Society of Friends & has Endeavoured to live peaceably & Inoffencively towards all Men, as well as to pay due deference & Submission to the Laws of his Adopted Country, Under all the foregoing Circumstances the Petitioner entreats the President to take his case into consideration, and to grant or direct such relief may be extended as to enable the Petitioner to return to his Afflicted Wife & Family—and follow his customary business for their support, and the Petitioner as in duty bound will ever Acknowledge the favor.”
